DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 32-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 32, all prior art fail to teach or suggest, alone or in combination, the recited system for running an agent guide script-flow for an agent in a web client application, comprising: an engagement management system, wherein the system is configured to run agent guide script-flows for the agent in the web client application, the system comprising; a processor; a display with a graphical user interface; and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to: integrate to an external application for an agent in a web client application; through the graphical user interface, start an interaction with a client with the web client application; determine the agent guide script-flow associated with an interaction type for the interaction; display the determined agent guide script-flow to the agent with the graphical user interface; search for relevant knowledge content for the interaction through a third-party integration module using a graphical user interface, wherein the third- party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and complete the interaction with the client after the script-flow is completed using the graphical user interface with or without enhanced input from the search step, wherein the agent completes the interaction with existing resources when no knowledge search is configured, further wherein the agent completed the interaction with only verbal information if no knowledge content form is configured in the knowledge content search results.  No prior art was found that discloses or teaches the limitations of claim 32.
Claims 33-36 are dependent upon claim 32, therefore, claims 33-36 are allowed.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,834,261.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,834,261 recites “A method of running an agent guide script-flow for an agent in a web client application, the method comprising: initializing, by the agent, a graphical user interface in the web client application; using, by the agent, the graphical user interface to start an interaction with a client through the web client application; determining, by a processor, the agent guide script-flow associated with an interaction type for the interaction; displaying the determined agent guide script-flow to the agent with the graphical user interface, wherein the agent guide script-flow is text the agent will speak to the client; and completing the interaction with the client after the determined script-flow is completed”, and claim 17 of the present application recites “A method of running an agent guide script-flow for an agent in a web client application, the method comprising: providing an engagement management system, wherein the system is configured to run agent guide script-flows for the agent in the web client application; using a graphical user interface, starting an interaction with a client through the web client application; determining, by a processor, the agent guide script-flow associated with an interaction type for the interaction; displaying the determined agent guide script-flow to an agent through the graphical user interface; and completing the interaction with the client after the determined script-flow is completed”.

Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.  10,834,261.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,834,261 recites “A system for running an agent guide script-flow for an agent, the system comprising: a client graphical user interface (GUI), wherein the agent starts an interaction with a client with a GUI; a script-flow application comprising a plurality of script flows, wherein a script-flow is used to assist the agent if the interaction is associated with any of the plurality of script-flows; and a processing system communicatively connected to the script-flow application and the GUI, the processing system effectuates the agent logging into the web client application, starting the interaction with the client, determining the agent-guide script-flow associated with an interaction type for the started interaction, displaying the determined agent guide script-flow to the agent with the graphical user interface, wherein the agent guide script-flow is text the agent will speak to the client, and completing the interaction with the client after the determined script-flow is completed”, and claim 22 of the present application recites “A system for running an agent guide script-flow for an agent in a web client application, comprising: an engagement management system, wherein the system is configured to run agent guide script-flows for the agent in the web client application, the system comprising; a processor; a display with a graphical user interface; and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to: with the graphical user interface, start an interaction with a client through the web client application; determine the agent guide script-flow associated with an interaction type for the interaction; display the determined agent guide script-flow to an agent through the graphical user interface; and complete the interaction with the client after the determined script-flow is completed”.

Claims 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,834,261.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,834,261 recites “A method of running an agent guide script-flow for an agent in a web client application, the method comprising: integrating to an external application for an agent in a web client application; initiating, by the agent, a graphical user interface in the web client application; using, by the agent, the graphical user interface to start an interaction with a client with the web client application by the agent; determining, by a processor, the agent guide script-flow associated with an interaction type for the interaction; displaying the determined agent guide script-flow to the agent with the graphical user interface, wherein the agent guide script-flow is text the agent will speak to the client; searching for relevant knowledge content through a third-party integration module using a graphical user interface, wherein the third-party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and completing the interaction with the client after the script-flow is completed using the graphical user interface with enhanced input from the search step”, and claim 27 of the present application recites “A method of running an agent guide script-flow for an agent in a web client application, the method comprising: providing an engagement management system, wherein the system is configured to run agent guide script-flows for the agent in the web client application; integrating to an external application for an agent in a web client application; through a graphical user interface, starting an interaction with a client with the web client application; determining, by a processor, the agent guide script-flow associated with an interaction type for the interaction; displaying the determined agent guide script-flow to the agent with the graphical user interface; searching for relevant knowledge content for the interaction through a third-party integration module using a graphical user interface, wherein the third-party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and completing the interaction with the client after the script-flow is completed using the graphical user interface with or without enhanced input from the search step, wherein the agent completes the interaction with existing resources when no knowledge search is configured, further wherein the agent completed the interaction with only verbal information if no knowledge content form is configured in the knowledge content search results”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tuchman et al. (US Patent 9,178,994) teach methods for providing self-support services using information from a viral source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652